Citation Nr: 1221657	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a disorder of the mandible/jaw, with associated scars, status-post surgeries.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  In a January 2008 rating decision, the RO denied entitlement to service connection for a mandible/jaw condition with associated scar, status post surgeries and in a July 2008 rating decision, the RO confirmed and continued the denial.
 
In February 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current jaw disability that is congenital in nature (described by the VA examiner as a skeletal malocclusion) but was made worse as a result of two in-service surgeries performed in or around March 1989 in order to straighten his jaw.  At his hearing, he claimed that his jaw was wired for two weeks following his first surgery and that, immediately after the wires were removed, his jaw relapsed.  He indicated that he underwent the second surgery approximately two weeks after the first operation.  He has alleged that he required follow-up surgery in December 2008 to repair his jaw.  He claims that he now has no long term stability in his jaw, as there are now 48 screws in his face as a result of the surgeries, and scars and disfigurement of his neck.  

Aside from some copies provided by the Veteran himself, his service treatment records are not in the claims file.  A request was sent to the National Personnel Records Center (NPRC) through the Personnel Information Exchange System (PIES).  A response was received in April 2007, reflecting that his records were not available from Code 13 (the NPRC).  There is a handwritten note on the form which stated that there are no other locations from which to request the Veteran's service treatment records, and that his records must be considered "lost."  However, the records that are relevant to this claim pertain to surgeries on the Veteran's jaw that he underwent while on active duty.  On his original claim, filed in March 2007, the Veteran indicated that these surgeries were performed at the 121st evacuation hospital in Seoul, Korea.  While it is clear that the RO contacted the NPRC to obtain the Veteran's service treatment records, the Board finds that another attempt should be made to specifically obtain the records reflecting the Veteran's surgeries performed at the 121st evacuation hospital in Seoul, Korea.    

In addition, while the Veteran was provided with a VA dental examination in May 2008, the examiner did not provide any opinion with regard to the effect of the in-service surgeries on the Veteran's congenital jaw disorder.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

As such, the Veteran should be afforded a VA examination to determine whether his congenital defect of his jaw was worsened by the surgeries he underwent while on active duty.  In addition, the Veteran has asserted that he has scars from the surgeries which cause disfigurement of his neck.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As such, he should be afforded a VA examination to determine the nature and severity of his scars from the in-service surgeries.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Department of the Army, and any other appropriate federal agency, and specifically request all medical records regarding the Veteran's two surgeries for treatment of his jaw disorder, the first of which was performed in or around March 1989 and the second approximately two weeks later, at the 121st Evacuation Hospital in Seoul, Korea.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his jaw/mandible disorders.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

Following a claims file review and examination of the Veteran, the VA examiner should state whether the Veteran has any current disability of the jaw/mandible and, if so, (1) whether the Veteran's current disabilities of his jaw/mandible are a result of his in-service surgeries and (2) if current disabilities are a result of the in-service surgeries, whether they represent an aggravation (i.e, a permanent worsening) of his preexisting congenital jaw/mandible disorder (skeletal malocclusion) beyond the natural progression of the disorder.

A rationale must be provided for all opinions rendered. If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of any scars associated with the surgeries performed in service on his jaw/mandible.  All indicated tests and studies should be conducted.

The examiner should comment on the size, texture, discoloration, and stability of each scar associated with his in-service surgeries.  In addition, the examiner should determine if the scars are deep or superficial, or cause limitation of function or pain.  

A rationale must be provided for all opinions rendered. If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  After the development requested above has been completed to the extent possible, review the claim on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


